Case 1:21-cv-02049-CM-SDA Document 1-1 Filed 03/10/21 Page 1 of 7




         trXHIBIT \))                     C(
                   Case 1:21-cv-02049-CM-SDA Document 1-1 Filed 03/10/21 Page 2 of 7
                                                                                                              NO.34BL9/20208
                                                                                                             IN
    NYSCEF EOC.   NO.   1                                                                         RECEIVED NYSCEFT 12/08/2020

e

             SUPREME              OF THB STAfE OT N6W YOiTK
             COLTNTY
                                                                     Plaintiff designates Bronx
                                                                     Ctluntyas ttieplaoe of 'Irial.
                                                   Plaintiff(s),     The basis of the venue is plaintiffls

                                 -agaigst-                                            SUMMON$

              COSTCO WHOTJESATE COR"P.,                              Plaintiffresides at
                                                                     100 Elgar Place Apt 258
                                                 Deifendant(s).      Bronx,NY      10475

              o             n

             YOU ARE HEREBY SUMMONED to answor tbe Complaint in this action and to                                a copy

             of yopr answer, or;,if theicorDplaint'1s not selved wjth this sunmons, to servc a notice:
             appotrance on the Plaintiffs attorntiy witbjn 20 days after the se,rvice of this sumrnons,
             exchlsive of the dap, of sdnriee (or vljthin 30 days after the service is complete if this
             is not personally'drilivered to you within the State of New York); and in case of your               ure to

             appeiu or answei, judgment     will be faken againSt you by default for the relief                   in the
             complaint. Ih thd eVent   that Article 16 of the CPLR applies, this case falls withiri    an         ptron
             to th6 same.
             Dated: Nerv York, New York
                    January 7,2020
                                                                   Yours,   etc.
                                                                   tsY
                                                                   TH
                                                                   MIRMAN,                        DAU P.C.
                                                                   Attorney for Plaintiff(s)
                                                                   Office and Post Office Address
                                                                   291 Broadway - 6th Floor
                                                                   New York, New York 10007
                                                                   Tel. No.: (212)2274000
                                                                   FileNo.:214680
                                                                   NO SERVICE BY FAX ACCEPTED
             Defendant(s)' Address(es)   :


             COSTCO WHO:LESALE COR?.,              I Westchester     Avenue, Port Chester, NY 10573


                            PLEASE_IOBWARp TO YOU.R INSURAIICE COMPAIII'




                                                                   l"of5
                Case 1:21-cv-02049-CM-SDA Document 1-1 Filed 03/10/21 Page 3 of 7
                                                                                 No. 348r9 /2020E
NYSCEF DOC.   NO. 1                                                 RECF]IVED NYSCEF t 12/08/202Q


          SUPREME                   T     THE STATE OF NEW YORK
                 OF
              DORA

                                                     Plaintiff(0,                     COMPLATNT

                                     -aghinst-

              COSTCO WIIOLESA.LE CORPT,

                                                   Defendant(s).

                    Plaintif,fs,, by their attome/5 IVIIRIVIAN,     MARKOVITS & LANDAU, P.C.,                          their

          complaint against the Defendants,'allege         as   follows:

                                          AS A}TD FOR A FIRST CAUSE OF ACTION
                                              oN BmIALF Or D.Q:RA AMPONG
                    I   .   Upon rinfouhation and beliefl at all the dateg and times hereinaftsr

          defendant,Costco Whoiesale Corp., owned premiscs known as               I   Westchester     A               County

          of   Westchestef, State of New Yotk.

                    2.      Upon infonhation and belief at all the dates and times hereinafter menti

          dsfenclairt Costco Wboiesale Corpi. operated premises known as              I   Westchester     A            Corrnty

          of Westchestei,         State of New Yot'k.

                    3.      Upon infonbation and belief, at all the clates and times hereinafter                        the

          Defcndant Costcd WhQlesale Corp. controlled premises known as                   I   Westchester   A

          County    of      Westchestef, State ofl.tew York.

                    4.      UpOn inforrlrafion and belie{ af all the dates and time.s hereinafter mcntio                the

          Defendant Coitco Whcilesale Corp. managed premises known as                 I   Westchester A                 County

          of   Westcheste;r, State of New York.

                    5                                                                                                   the

          Defendant                                                                                               A

          Coirnty   of
                    6.      Upon infonmationland beliefi at all ths dates and times hereinafter                        , the

          Plajntiffwas lawfrrlly upon arld at the premises known as I Westchester Avenuc,                     I         at

          County     of WEtchestei,       State of New Yotk.




                                                                 2of6
                Case 1:21-cv-02049-CM-SDA Document 1-1 Filed 03/10/21 Page 4 of 7
                                                                        I Ex N0. 34819/20208
NYSCEF DOC.   NO.   1                                                                                   RECEIVED NYSCEF            I   L2/08/2020

                    7,        On   or about l2/19t2019,
                                                   ,2
                                                          at tf,u   ffiis"i     knoon as I Westchester Avenue,                    of
          Westchester Stato           ofNew York, PiaintiffDora Ampong was              caused to be injured.

                    8.        That the afbresaid injuiies to plaintiff Dora Ampong occurred sol.cly and

          through the negligence'of the defeirii,ants, their agents, servants and employees, in the

          ownership, leaSing, opeiratio4 mainlenanoe, contol and managernent of their respecti

          premises and mo{e partlicularly pr:qmises lsrown as               I   Westchester Avenue, County      of
          Westchestsr, Statb of Ncw York, dJthough'sgid defendants knew or should have                               of lhe

          dangers and hazafds there existingand nonetheless failed to remedy same.

                    9.        As a result of ths afore$ai4 the Plaintiffwas rendered sick, sore, lame and isabled,

          was caused to suf.fer grgat pain, wAs and is,internally afd extemally injured,                will   co         to

          endure great painrand spffering, and has sUstained and                 will continue to sustai.n special
          aU   to Plaintiffs damage.

                        I   0. That as a result of the foregoing, tlie   deferidant acted recklessly and             ly and

          rvithout any regartl to the safety of Plainti.ff.

                    WFIEREFORE, Plaintif(s) dernand judgment against the defendants COS'I'C

          WHOLESALE CORP. on the First Cause of Action, Second Cause of Action and on                                    'l'hird

          Cauie of Action together with intorest, costs and disbursements of this action. In the                           that

          Article t 6 of the CPLR applies, this           case falls   within an exception to the same,

          Dated: New Ygrk, Nevy York
                    Jauuary 7,202Q
                                                                       Yours, eto.,

                                                                                             OVITS                   ,   P,c,
                                                                       A
                                                                       offi      Post Oflice Address
                                                                       291 Broadway - 6th Floor
                                                                       New York, New York 10007
                                                                       Tel. No.: (2t2) 227 -4000
                                                                       File No.: 214680
                                                                       NO SERVICE BY FAX ACCEPTED




                                                                     3of6
             Case 1:21-cv-02049-CM-SDA Document 1-1 Filed 03/10/21 Page 5 of 7
                                                                              No. 34819 /20208
NYSCEF DOC. NO. ].                                               RECT:IVED NYSCEF z L2/08/2020


                             supRENdE   co,bnr optgi; stere oF NEw YoRK
                                          i   couwrv oFBRoNX

                AI\,{PONG,

                                                  Flainffis),

                                                   -against-
            I


          CqSTCO WHOI.ESAI,E CORP.,,

                                                 Defendant(s).




                                        Sdnnnaows c, connpLArrvr
                                        --.-t---.-
                               MmMANl,, MARKOy'ITS & I,ANDAU, P.C.
                                       291 Broadway - 6th Floor
                                    New York, Ne# York.10007
                                        Tel. No. (212)22-4A00




                                                     4of6
                Case 1:21-cv-02049-CM-SDA Document 1-1 Filed 03/10/21 Page 6 of 7
                                                                                                                           IN Ex NO. '.t49r9/20208
NY.SCEF DOC.   NO.   1                                                                                            RECEIVED        SCEF: L2/OB/2020
        SUPREME COURT OF T'IIE STATE OF NEftYORK
        COUNTY OF BRONX

         DORA AMPONG                                                                     X
                                                                        Plaintiff(s),               Index No


                                           -against-


         COSfCO WHOIJSALE CORP.
                                                                      Def-sudan(s), X
                                                                                                FILING
                                                                                        Caic)
                                                                 (u          Rule       202.s-bb)

                You have reoeived tliis Notice bEcause:

                          l) l-hq Plainfiff(s), whosp name is listed above, has filed this caso using the
                          New Yof'c State Coiuts E-filing qystem ("NYSOEF"), and

                          2) Yori are a Defendant (a party) in this caso.

                c If vou are teoresbnted bv ari-a,ttornev:
                Civ                                                           s: see "Infonnation for Attorneys" pg' 2).

                o
                You                                                               ahd you must scirve aud file your
                in papcr, unileds you choose to

                !f,you choose to participate in e-filing you must have access to a computer and a
                or other detice t6 cohvert doouments intq electronic foiinat, a connection to the i ntemet,
                and an e-nrail address to receive servic,e of doburnents.

                The benefits of participating in e.-filing include:

                          r    serving and filing youi docurnents olectrpnically

                          o ftee         accesF to view and print yotrr e-filed docttrnents

                          r    I   im   iting your number of trips to the courthouse

                          r    paying any court fees on-line (credit card needed)

                To regigtelfor e-filing or                  more information about how e-filing works:

                r    visit:                                                       or
                o    co[tact                                or                at the court rvhere the case was   filed. Court
                contact information can be                            wwq.plaour.Ls.gov

                                                                        Page I of2                                              EFM-   I
                Tb find legal information                   help you rspiesent yoursclf visit wlvw.nycourtheln.gov

                                                        I        Information for AttgrneYs
                                                        iff-filing   is Maudatory for Attorncys)

                An attorney represeqting            B   party who is served with this notice must either:

                          l) ,immediately record his or her representatiorr within the e-filed matter on the                    YSCEF site
                          wwrv.nygoults,so v/efi I e-; or



                                                                              5of6
                     Case 1:21-cv-02049-CM-SDA Document 1-1 Filed 03/10/21 Page 7 of 7
                                                                                 x No.                                34819 /20208
NYSCEF DOC.         NO.   1                                                                   RECEIVED NYSCEFz         12/08/2020
                                                             f.he   clefk   of   court whorc this action pendiug and
                                                           .rnand.atory            are lirnited to attorneys certifi/
                                                                                   scanner and/or internet       on or
                                                                        to their direction) tbe knowledie   operate


                     For additional information               and to oreate a NYSCEF account, visit         NYSCEF
                     welisite at                              NYSCEF Ri*ource Center
                     (phone:

            Dated

            THOMAS P.                        ESQ             29I BROADWAY 6TH FL
            Narne                                            Ad&ess

                                                             NEW YORK, NY            IOOOT
            Firrn

                                                             2t2:2274000
                                                             ?hone




            To: ;DEFEI{DAN:II(S)                   ,




          *'..r
          ':fi)                                                                                              r8
      'B\
      ,-,,!
      ,.'krdex #                                       Page2 of?                                 EFM-I
          s''.it




          t{
          eft!
          &;t"l
          rJ$a,
          3\!4J
          r'"-r
          ***t'




                                                         6of5
